Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-2, 4-5, 7-8, 10-11, and 13 have been examined and rejected. This Office action is responsive to the amendment filed on 06/27/2022, which has been entered in the above identified application.



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, and 13 are rejected under AIA  35 U.S.C §103 as being unpatentable over HOMMA et al. (US 20100156830 A1, hereinafter HOMMA) in view of Wu et al. (US 20170269825 A1, hereinafter Wu).

As to independent claims 1, 7, and 13, HOMMA teaches a number input method, for use with a display of a terminal (Fig. 1, an information processing apparatus 100 is the terminal; paragraph [0002], The present invention relates to an information processing apparatus, an information processing method, and a program; paragraph [0008], here is provided an information processing apparatus including a touch panel having a contact surface that can come into contact with an operating body and capable of acquiring position information indicating a contact position on the contact surface with the operating body and displaying information), comprising: 
displaying a number input control, wherein the number input control comprises a number axis and a number indicator, and the number axis comprises a first axis scale, wherein the number indicator is movable along the number axis (Fig. 6A-6C, paragraph [0084], The display control unit 111 causes the touch panel 103 to display the slider 101a to specify one of specifiable values as the specified value through the operating body 210 and the start edge value 101c and the end edge value 101f stored in the storage unit 120; 101a is the number axis, the slider 101b is the number indicator, “0:00-120:00” is the first axis scale); 
receiving a first touch operation performed on the number indicator (Fig. 6A-6C, paragraph [0084], The display control unit 111 may cause the touch panel 103 to display a specified value 101j currently specified near the thumb 101b; the thumb touch is the first touch operation); 
determining a first number corresponding to the first axis scale at a location of the number indicator on the number axis (Fig. 6A-6C, paragraph [0085], the display control unit 111 is enabled to determine one specifiable value corresponding to the position information and decides the determined specifiable value as the specified value, “78:00” is the specified value); 
wherein the first touch operation comprises an operation of the number indicator, in response to detecting that an operation parameter against a threshold, obtaining a second axis scale based on the first number by increasing an accuracy of the first axis scale by a preset order of magnitude (Fig. 6A shows the first axis with range 0:00-120:00, Fig. 7B shows the second axis with range 66:00-90:00 with has better accuracy than the first axis; paragraph [0095], In the state shown in FIG. 7A, for example, the contact time measuring unit 113 determines whether the measured contact time exceeds the threshold. If the time measuring unit 113 determines that the measured contact time exceeds the threshold, the display control unit 111 decides the interval. The start edge value stored in the storage unit 120 is updated to "66:00" and the end edge value stored in the storage unit 120 is updated to "90:00". Therefore, the display control unit 111 can decide the interval as "(90:00-66:00)/5=4:48"; the interval as "(90:00-66:00)/5=4:48" is the preset magnitude); 
receiving a second touch operation on the number indicator within the second axis scale range, determining a second number corresponding to a location of the second touch operation within the second axis scale (paragraph [0098], for example, that the touch panel 103 acquires position information indicating the position of the start edge of the slider 101a in the state shown in FIG. 8A. In that case, the display control unit 111 may acquire a new start edge value by subtracting a scroll value, which is a value in accordance with an interval, from the start edge value stored in the storage unit 120 to update the start edge value stored in the storage unit 120 with the acquired new start edge value; 101a is the second axis with range "66:00-90:00”; the number indicator is changed to “72”; user scrolling operation on the second axis the second touch operation); and  
displaying the second number (paragraph [0098], FIG. 8B shows the slider 101a after being scrolled; the number indicator is changed to “72”).
HOMMA does not teach:
the first touch operation comprises a sliding operation of sliding the number indicator, in response to detecting that a sliding speed of the sliding operation drops to a preset speed threshold, obtaining a second axis scale.
Wu teaches:
the first touch operation comprises a sliding operation of sliding the number indicator, in response to detecting that a sliding speed of the sliding operation drops to a preset speed threshold, obtaining a second axis scale (paragraph [0066], When the speed of the slider bar is not greater than the threshold, the method may proceed to block 330; paragraph [0045]-[0046], FIG. 2c, illustrates the GUI element 200 with the slider element 210 moved along the slider line 212 to a value of thirty on the slider line 212; the slider element 210 may have moved 30 units and in a time of 0.9 seconds. Thus, the speed of the slider element 210 may be 33.3. Because the speed 33.3 is less than the threshold 50, the second end value 222 may be changed; the end value change from 100 to 50 is the scale change; in order for the user input to move the slider element 210, the user needs to touch 210 first, and move it along the slider line 212; the user’s touch of 210 is the first touch operation, the slider element 210 is the number indicator, Fig. 2c axis is the second axis with a different scale).
Since HOMMA teaches a method of adjusting a number input slider scale, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first touch operation comprises a sliding operation of sliding the number indicator, in response to detecting that a sliding speed of the sliding operation drops to a preset speed threshold, obtaining a second axis scale, as taught by Wu, as the prior arts are in the same application field of slider axis scale change, and Wu further teaches display a slider input value according to a user sliding operation. By incorporating Wu into HOMMA would improve the integrity of HOMMA’s system by allowing the second end value 222 may be changed (Wu, paragraph [0046]).


As to dependent claims 2, and 8, the rejection of claim 1 is incorporated. Wu teaches the method according to claim 1, wherein the first touch operation comprises a sliding operation on the number axis and/or a touch operation on the number axis; and the first touch operation meeting the preset condition comprises: 
detecting that a sliding speed of the sliding operation drops to a preset speed threshold (paragraph [0066], When the speed of the slider bar is not greater than the threshold, the method may proceed to block 330; paragraph [0045]-[0046], FIG. 2c, illustrates the GUI element 200 with the slider element 210 moved along the slider line 212 to a value of thirty on the slider line 212; the slider element 210 may have moved 30 units and in a time of 0.9 seconds. Thus, the speed of the slider element 210 may be 33.3. Because the speed 33.3 is less than the threshold 50, the second end value 222 may be changed; the end value change from 100 to 50 is the scale change; the slider element 210 moved along the slider line 212 is the first touch operation, Fig. 2c axis is the second axis), and/or 
continuously detecting the touch operation on the number axis, wherein a duration of the touch operation reaches a preset time threshold.


Claims 4, and 10 are rejected under AIA  35 U.S.C §103 as being unpatentable over HOMMA et al. (US 20100156830 A1, hereinafter HOMMA) in view of Wu et al. (US 20170269825 A1, hereinafter Wu) and in view of Phelan et al. (US 20060061572 A1, hereinafter Phelan) and in view of ZHA et al. (US 20150143291 A1, hereinafter ZHA).

As to dependent claims 4, and 10, the rejection of claim 1 is incorporated. HOMMA teaches the method according to claim 1, wherein the number axis comprises a first end point and a second end point, the first end point represents the smallest number on the number axis, and the second end point represents the largest number on the number axis (Fig. 6A, paragraph [0079], A start edge value 101c is the minimum value of the specifiable range and an end edge value 101f is the maximum value of the specifiable range).
HOMMA/Wu does not teach:
the first touch operation comprises a touch operation on any one of the first end point and the second end point; and the first touch operation meeting the preset condition comprises: 
determining that the first touch operation meets the preset condition in response to a continuous touch duration of the first end point or a continuous touch duration of the second end point reaching a preset second time threshold.
Phelan teaches:
the first touch operation comprises a touch operation on any one of the first end point and the second end point; and the first touch operation meeting the preset condition comprises: determining that the first touch operation meets the preset condition in response to a touch of the first end point or a touch of the second end point (Fig. 8A. Fig. 8b, the second end point is changed from 100 to 75, paragraph [0064], FIG. 8B illustrates one embodiment of the invention when the axis label 185A indicating 75 units is moved by a user using an input device 5 or secondary input device 6 from the first position illustrated in FIG. 8A to a second position illustrated in FIG. 8B; the preset condition is that the user input on the second end point).
Since HOMMA/Wu teaches a method of adjusting a number input slider scale, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate decreasing a value of the first axis scale by a preset order of magnitude to obtain the second axis scale with an accuracy larger than an accuracy of the first axis scale, as taught by Phelan, as the prior arts are in the same application field of slider number input, and Phelan further teaches axis scale with different magnitude. By incorporating Phelan into HOMMA/Wu would expand the utility of HOMMA/Wu’s system by allowing to move the axis label 185 to a new position on the axis corresponding to an increase or decrease of the upper or lower limit of the scale represented by the axis (Phelan, paragraph [0062]).
HOMMA/Wu/Phelan does not teach:
the preset condition comprises: a continuous touch duration of the a point reaching a preset time threshold.
ZHA teaches:
the preset condition comprises: a continuous touch duration of the a point reaching a preset time threshold (paragraph [0035], he predefined conditions include that a respective finger contact on a corresponding data item, included in the sequence of finger gestures, has to last for a time duration that is longer than a predetermined threshold touch time).
Since HOMMA/Wu/Phelan teaches a method of adjusting a number input slider scale, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the preset condition comprises a continuous touch duration of the a point reaching a preset time threshold, as taught by ZHA, as the prior arts are in the same application field of user interface input operation, and ZHA further teaches continuous touch for a preset time as a condition. By incorporating ZHA into HOMMA/Wu/Phelan would expand the utility of HOMMA/Wu/Phelan’s system by allowing the corresponding data item is identified as one data item in the set of the plurality of data items that are associated with the sequence of finger gestures (ZHA, paragraph [0035).

Claims 5, and 11 are rejected under AIA  35 U.S.C §103 as being unpatentable over HOMMA et al. (US 20100156830 A1, hereinafter HOMMA) in view of Wu et al. (US 20170269825 A1, hereinafter Wu) and in view of Phelan et al. (US 20060061572 A1, hereinafter Phelan) and in view of ZHA et al. (US 20150143291 A1, hereinafter ZHA) and in view of John et al. (US 20150058801 A1, hereinafter John).

As to dependent claims 5, and 11, the rejection of claim 4 is incorporated. HOMMA/Wu/Phelan/ZHA does not teach the method according to claim 4, wherein switching the first axis scale to the second axis scale comprises: 
increasing the value of the first axis scale by a preset order of magnitude to obtain the second axis scale with an accuracy less than an accuracy of the first axis scale. 	
John teaches:
switching the first axis scale to the second axis scale comprises: 
increasing the value of the first axis scale by a preset order of magnitude to obtain the second axis scale with an accuracy less than an accuracy of the first axis scale (Fig. 7, Fig. 8, paragraph [0042], To make a further precision adjustment relative to FIG. 7, the user can continue to apply the dial turning gesture 308 of FIG. 4 to the dial control 304 of FIG. 4, to make a linear adjustment 800 of FIG. 8, which is a two times adjustment relative to FIG. 7 in this example. Other nonbase-10 multiplier factors can also be supported).
Since HOMMA/Wu/Phelan/ZHA teaches a method of adjusting a number input slider scale, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate switching the first axis scale to the second axis scale comprises increasing the value of the first axis scale by a preset order of magnitude to obtain the second axis scale with an accuracy less than an accuracy of the first axis scale, as taught by John, as the prior arts are in the same application field of slider number input, and John further teaches axis scale with different magnitude. By incorporating John into HOMMA/Wu/Phelan/ZHA would expand the utility of HOMMA/Wu/Phelan/ZHA’s system by allowing to perform multiplier rescaling of the base level of scaling (John, paragraph [0042]).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 7, and 13.
	Regarding amended claims, applicant’s prior art argument has been fully considered but are moot in view of the new grounds of rejection presented above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Q.W./

/BEAU D SPRATT/Primary Examiner, Art Unit 2143